EXECUTION VERSION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 16, 2015 by
and between Spectrum Brands, Inc., a Delaware corporation, (the “Company”),
Spectrum Brands Holdings, Inc. a Delaware corporation (“Parent”), and Andreas
Rouvé (“Executive”). 

WHEREAS, the Company desires to employ Executive upon the terms and conditions
set forth herein; and

WHEREAS, Executive is willing and able to accept such employment on the terms
and conditions set forth herein; and

WHEREAS, Executive’s employment with the Company is expressly conditioned upon
the agreement by Executive to the terms and conditions of such employment as
contained in this Agreement.

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, which include the provision of certain benefits and compensation to
which Executive would not otherwise be entitled or receive, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree as follows:

1. Employment Duties and Acceptance.  The Parent hereby employs Executive as,
and Executive agrees to serve and accept employment with the Parent as, Chief
Executive Officer and President, reporting directly to the Board of Directors of
the Parent.  During the Term (as defined in Section 2 hereof), Executive shall
devote substantially all of his working time and best efforts to such employment
and perform such duties as Chief Executive Officer, including those duties
reasonably assigned by the Board of Directors consistent with Executive’s
position as Chief Executive and President of Parent.  As Chief Executive and
President, Executive shall be responsible for the day to day management of the
Company and shall have authority consistent with his title.  Executive shall be
based at the Company’s world headquarters located at 3001 Deming Way, Middleton,
Wisconsin 53562.  In addition, during the Term, Executive agrees to serve
without additional compensation as the Chief Executive Officer and President of
the Company and any other subsidiaries or affiliates of the Parent, as
reasonably requested by the Parent. 

2. Term of Employment.  Subject to the termination of employment as set forth in
Section 4 hereof, Executive’s employment and appointment hereunder shall be for
a term commencing on April 1, 2015 (the “Effective Date”) and expiring
thirty-six (36) months thereafter, or on April 1, 2018 (the “Initial Term”). 
Upon expiration of the Initial Term and subject to the termination of employment
as set forth in Section 4 hereof, this Agreement shall automatically extend for
successive renewal periods of one (1) year (the “Renewal Term(s)”), unless
either party provides written notice at least ninety (90) days prior to the
Renewal Term of its election not to renew the Initial Term or any Renewal Term. 
The Initial Term and any Renewal Term shall be collectively referred to as the
“Term”. 

3. Compensation and Benefits.  During the Term of this Agreement and provided
Executive’s employment has not terminated pursuant to Section 4 hereof, in
consideration for the performance by Executive of his duties hereunder, the
Company shall pay or provide to Executive certain compensation and benefits as
set forth in this Section 3 and such other compensation as the



--------------------------------------------------------------------------------

 

Board of Directors of the Parent (the “Board”) or the Compensation Committee
thereof (the “Compensation Committee”) may determine (collectively,
“Compensation and Benefits”).  Executive agrees to accept the Compensation and
Benefits as set forth in this Section 3 in full satisfaction for his performance
hereunder and agrees that necessary withholdings for taxes, FICA contributions
and the like shall be deducted from such Compensation.

(a) Base Salary.  Executive shall receive a base salary of Seven Hundred
Thirty-five Thousand Dollars ($735,000) per annum for the duration of the Term
(the “Base Salary”), which Base Salary shall be paid in equal semi-monthly
installments in arrears.  The Compensation Committee shall review annually the
Base Salary payable to Executive hereunder and may, in its sole discretion,
increase (but not decrease) Executive’s Base Salary.  Any such increased Base
Salary shall be and become the “Base Salary” for purposes of this Agreement.

(b) Management Incentive Plan Bonus.  Executive shall be eligible to receive a
Management Incentive Plan (or comparable successor plan) bonus for each fiscal
year ending during the Term (commencing with Fiscal Year 2015), payable annually
in arrears, which shall be based on a target amount of one hundred twenty-five
percent (125%) of Base Salary (the “Target Amount”) paid during the applicable
Fiscal Year, provided the Company achieves certain annual performance goals (the
“Performance Targets”)  as established by the Board and/or Compensation
Committee from time to time, and beginning with Fiscal Year 2016, following
consultation with Executive and such performance targets shall be communicated
within seventy-five (75) days following the commencement of the applicable
fiscal year (the “Bonus”).  For Fiscal Year 2015, for the purposes of the Bonus
calculation, the Base Salary and Bonus will be calculated for the period
beginning on April 1, 2015 through September 30, 2015 and for the period prior
to April 1, 2015, the Base Salary and the Bonus will be calculated in accordance
with Executive’s Registered Director’s Agreement with Rayovac Europe GmbH, dated
August 27, 2007 as amended October 1, 2007.    If Executive exceeds the
Performance Target, the Bonus shall be increased in accordance with the formula
approved by the Compensation Committee no later than the close of the first
quarter of the applicable fiscal year; provided, however, in no event shall the
Bonus exceed 250%  of the Target Amount. Any such increased annual Bonus shall
be and become the “Bonus” for purposes of this Agreement.  The Bonus shall be
payable in cash and/or stock (which shall be vested fully as of the date of
transfer) the percentages of which shall be identical to those paid to the
Company’s senior executives as established by the Compensation
Committee/Company, but not later than the seventy-fourth (74th) calendar day
following the end of the fiscal year to which the Bonus relates.  Except as
specifically set forth in Section 5(b), as a condition precedent to the payment
of the Bonus, Executive must remain employed with the Company on the date the
Bonus is paid. 

(c) Insurance Coverages and Benefits.  Executive shall be eligible to
participate in such insurance plans (including, but not limited to, healthcare,
dental, life, and disability) and all other benefits, if any, as are made
available from time to time by the Company to its executive officers, subject to
the terms and conditions of such plans, as may be amended, modified or
terminated from time to time.

(d) Equity Incentive Plan Award.  Executive shall be eligible to participate in
the Company’s Equity Incentive Program (“EIP”) or comparable successor plan. 
With respect to Fiscal 2015, Executive shall be provided a Parent restricted
stock unit award valued at Three Million Dollars ($3,000,000) at the time of the
award (the “EIP Award”).  For the avoidance of doubt, the Three Million Dollars
($3,000,000) EIP grant for Fiscal 2015 is the sum of the original Two Million
Dollars ($2,000,000) grant awarded in December 2014 and an additional One
Million Dollars ($1,000,000) to be awarded as



2

--------------------------------------------------------------------------------

 

promptly as practicable following the Effective Date, but in no event more than
thirty (30) days following the Effective Date.  Both the grant of the EIP Award
and vesting of the earned EIP Award shall be in accord with the terms and
conditions of the Stock Agreement and/or applicable plan (which currently is the
Spectrum Brand Holdings, Inc. 2011 Omnibus Equity Award Plan (the “Equity Award
Plan”) and subject to the Compensation Committee’s approval.

(e) Additional Equity Program Award.  Executive shall be eligible to participate
in an additional Equity Program Award for the Fiscal Years 2015-2016, which is
termed as the Spectrum $2B Equity Program, wherein Executive shall be eligible
to receive a Parent restricted stock unit award valued at Three Million Dollars
($3,000,000) at the time of the award (the “S2B Equity Award”).  For the
avoidance of doubt, the Three Million Dollars ($3,000,000) S2B grant for Fiscal
2015-2016 is the sum of the original Two Million Dollars ($2,000,000) grant
awarded in February 2015 and an additional One Million Dollars ($1,000,000) to
be awarded as promptly as practicable following the Effective Date, but in no
event more than thirty (30) days following the Effective Date.  Both the grant
of the S2B Equity Award and vesting of the earned S2B Equity Award shall be in
accord with the terms and conditions of the S2B Equity Award Plan and/or Stock
Agreement and subject to the Compensation Committee’s approval.

(f) Stock Based Awards.  At the sole discretion of the Compensation Committee of
the Board during the Term, Executive may be eligible to receive additional
grants of stock based, restricted stock units, and/or stock option awards.  Any
award of stock, restricted stock units, and/or options shall be subject to the
terms and conditions as established by the Compensation Committee of the Board.

(g) Vesting of Equity.  If a Change in  Control (as defined in the Equity Award
Plan) occurs on or prior to the date that is twenty-four (24) months following
the Effective Date, then any unvested equity awards which are outstanding shall
vest in full in an amount equal to the full value of the award upon the earlier
of (i) the first anniversary of the Change in Control and (ii) the date the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, provided that the Executive executes the irrevocable
Release in the time and manner set forth in Section 5(b)(iv).     

(h) Relocation Benefits.  The Company shall provide Executive with the
relocation benefits pursuant to the terms of the Spectrum Brands Relocation
Policy for international transfers of senior executives, which benefits shall
also include, but not be limited to: (i) movement of household goods from
Executive’s residence as of the Effective Date to the Madison, Wisconsin area;
(ii) other relocation benefits under the Company’s policies for executive-level
international relocations; and (iii) provision of a Company-funded executive
apartment for Executive’s use for a period of six (6) months following
Executive’s commencement of employment with the Company.  The terms and
conditions of these relocation benefits shall be governed by the Repayment
Agreement, provided, however, that if Executive is terminate without Cause (as
defined below) or due to his death or Disability (as defined below), or if the
Executive resigns for Good Reason (as defined below), the Executive will not be
required to reimburse the Company for the financial assistance distributed to
him or on his behalf pursuant to the Relocation Policy or this Agreement.    If
there is any conflict between the terms of the Repayment Agreement and this
Agreement, whether the Repayment Agreement is executed on or any time after the
Effective Date, the terms of this Agreement shall control.  In addition, the
Company shall pay all of the reasonable costs necessary to relocate Executive
upon the termination of Executive’s employment other than a termination for
Cause or Executive’s resignation without Good Reason.



3

--------------------------------------------------------------------------------

 

(i) Vacation.  Executive shall be entitled to four (4) weeks of vacation for
each full year.

(j) Vehicle.  Pursuant to the Company’s policy for use of vehicles by
executives, Executive shall be provided with the use of a leased
vehicle.  Unless the Executive’s employment is terminated by the Company for
Cause pursuant to Section 4(a) or by the Executive voluntarily pursuant to
Section 4(d), Executive shall be permitted to drive the Company vehicle for the
duration of the 12-month period following termination and at the end of such
12-month period, Executive will be permitted to purchase the Company vehicle at
the Company’s book value of the vehicle as of the date of purchase.

(k) Tax Preparation and Estate Planning Assistance.  The Executive shall receive
a stipend for fees incurred in connection with the advice and preparation of his
income tax filings and returns for each calendar year that occurs during the
Term and for his estate planning, all in accordance with the Company’s policies.

(l) Other Expenses.  Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by Executive in the
performance of Executive’s duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy.  All expense reimbursements and other perquisites of Executive
are reviewable periodically by the Compensation Committee of the Board.

(m) D&O Insurance.  Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by Executive,
unless authorized or ratified by the Board.  Such indemnification shall be
covered by the terms of the Company’s policy of insurance for directors and
officers in effect from time to time (the “D&O Insurance”).  Copies of the
Company’s charter, by-laws and D&O Insurance will be made available to Executive
upon request.

(n) Pension Agreement.  The Pension Agreement between VARTA Gerätebatterie GMBH
and the Executive dated May 17, 1989 including the supplement of July 1, 1999,
which was assumed by the Company, shall continue and remain in full force and
effect.

(o) Legal Fees.  The Company shall pay Executive’s legal fees incurred in
connection with the preparation of this Agreement in an amount equal to $25,000.

4. Termination. 

(a) Termination by the Company with Cause.  The Company shall have the right at
any time to terminate Executive’s employment hereunder upon written notice upon
the occurrence of any of the following (any such termination being referred to
as termination for “Cause”):

(i) the commission by Executive of any deliberate and premeditated act taken by
Executive in bad faith against the interests of the Company that causes or is
reasonably anticipated to cause material harm to the Company;

(ii) Executive has been convicted of, or pleads nolo contendere with respect to
any felony, or of any lesser crime or offense having as its predicate element
fraud, dishonesty



4

--------------------------------------------------------------------------------

 

or misappropriation of the property of the Company that causes or is reasonably
anticipated to cause material harm to the Company;

(iii) the habitual drug addiction or intoxication of Executive which negatively
impacts his job performance or Executive’s failure of a company-required drug
test;

(iv) the willful failure or refusal of Executive to perform his duties as set
forth herein or the willful failure or refusal to follow the direction of the
Board, provided such failure or refusal continues after thirty (30) calendar
days of the receipt of notice in writing from the Board of such failure or
refusal, which notice refers to this Section 4(a) and indicates the Company’s
intention to terminate Executive’s employment hereunder if such failure or
refusal is not remedied within such thirty (30) day period; or

(v) Executive materially breaches any of the terms of this Agreement or any
other agreement between Executive and the Company which breach is not cured
within thirty (30) calendar days subsequent to notice from the Company to
Executive of such breach, which notice refers to this Section 4(a) and indicates
the Company’s intention to terminate Executive’s employment hereunder if such
breach is not cured within such thirty (30) day period.

If such definition of termination for “Cause” set forth above conflicts with
such definition in Executive’s time-based or performance based restricted stock
unit or restricted stock award agreements (individually, the “Stock Agreement”
and collectively, the “Stock Agreements”), or any agreements referred to
therein, the definition set forth herein shall control.

(b) Termination by Company for Death or Disability.  The Company shall have the
right at any time to terminate Executive’s employment hereunder upon thirty (30)
calendar days prior written notice upon Executive’s inability to perform his
duties hereunder by reason of any mental, physical or other Disability for a
period of at least six (6) consecutive months (for purposes hereof, “Disability”
has the same meaning as in the Company’s disability policy), if within thirty
(30) calendar days after such notice of termination is given, Executive shall
not have returned to the full-time performance of his duties.  The Company’s
obligations hereunder shall, subject to the provisions of Section 5(b), also
terminate upon the death of Executive.

(c) Termination by Company without Cause.  The Company shall have the right at
any time to terminate Executive’s employment for any other reason without Cause
upon ninety (90) calendar days prior written notice or immediately with payment
of base salary in lieu of notice thereof to Executive. 

(d) Termination for Non-renewal.  The termination of Executive’s employment at
any time following the failure of the Company to renew the Initial Term or any
subsequent Renewal Term shall be deemed a termination without Cause as of the
expiration of the Term for all purposes of this Agreement, unless the failure to
renew is because of the Executive’s refusal to renew. Upon the expiration of the
Initial Term or any Renewal Term then in effect under this Section 4(d),
Executive’s employment shall terminate.

(e) Voluntary Termination by Executive.    Executive shall be entitled
to voluntarily terminate his employment hereunder upon ninety (90) calendar
days' prior written notice to the



5

--------------------------------------------------------------------------------

 

Company.  Any such termination shall be treated as a termination by the Company
for “Cause” under Section 5(a).

(f) Termination by Executive for Good Reason.  Executive shall be entitled
to terminate his employment and appointment hereunder for Good Reason if the
Company fails to remedy the condition creating the Good Reason within thirty
(30) calendar days subsequent to written notice from Executive to the Company,
and any such termination shall be treated as a termination by the Company
without Cause.  Written notice of the existence of the condition creating the
Good Reason termination must be given by the Executive to the Company within
ninety (90) calendar days after the first occurrence of the condition.  For this
purpose, “Good Reason” shall mean:

(i) any reduction, not consented to by Executive, in Executive’s Base Salary or
target annual bonus opportunity referred to in Section 3(b), then in effect;

(ii) the relocation, not consented by Executive, of the Company’s office at
which Executive is principally employed as of the Effective Date to a location
more than fifty (50) miles from such office, or the requirement by the Company
that Executive be based at an office other than the Company’s office at such
location on an extended basis, except for required travel on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations;

(iii) a  substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties;

(iv) a breach by the Company of any of its material obligations under this
Agreement; or

(v) the failure of the Company to obtain the agreement for any successor to the
Company or the Parent to assume and agree to perform this Agreement.

(g) Notice of Termination.  Any termination (except due to the death
of Executive) shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8.  For purposes of this Agreement, a
“Notice of Termination” means a written notice given prior to the termination
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the termination date is other than the date of receipt
of such notice, specifies the termination date of this Agreement (which date
shall be not more than fifteen (15) calendar days after the giving of such
notice, unless a longer notice is required pursuant to another section of this
Agreement).  The failure by any party to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the party or preclude the party from asserting such
fact or circumstance in enforcing its rights under this Agreement.

(h) Upon termination of Executive’s employment with the Company, unless the
Company requests otherwise, Executive shall be deemed to have resigned,
effective immediately, from all offices, directorships, and other positions he
held with the Company and its affiliates and Executive shall execute any
documents reasonably required to effectuate the foregoing.



6

--------------------------------------------------------------------------------

 

5. Effect of Termination of Employment.

(a) Termination by the Company with Cause or Voluntarily by Executive.  If
during the Term, the Executive’s employment is terminated by the Company with
Cause or if Executive voluntarily terminates his employment hereunder,
Executive’s Compensation and Benefits specified in Section 3 shall cease at the
time of such termination, and Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
such termination; provided, however, that Executive shall be entitled to
continue to participate in the Company’s medical benefit plans to the extent
required by law.  Upon any such termination of employment, the Company shall
promptly pay to Executive accrued salary and vacation pay, reimbursement for
expenses incurred through the date of termination in accordance with the Company
policy, and accrued benefits through the Company’s benefit plans, programs and
arrangements (the “Accrued Obligations”).

(b) Without Cause, for Good Reason, Death or Disability.  If during the Term,
the Executive’s employment is terminated (i) by the Company without Cause, (ii)
by Executive for Good Reason pursuant to Section 4(e), or (iii) by reason of
death or by the Company for Disability, the Company shall pay Executive the
Accrued Obligations and Executive’s Compensation and Benefits specified in
Section 3 shall cease at the time of such termination, and Executive shall not
be entitled to any compensation specified in Section 3 which was not required to
be paid prior to such termination.  Without limiting the foregoing and provided
(x) Executive executes a separation agreement with a release of claims agreeable
to the Company as further set forth in Section 5(b)(v) below (to the extent that
Executive is physically and mentally capable to execute such an agreement) and
(y) Executive adheres to the restrictions set forth in Sections 6 and 7 below,
the Company shall pay Executive the amounts and provide Executive the benefits
as follows:

(i) The Company shall pay to Executive as severance a cash payment in an amount
equal to the sum of (A) one and one-half (1-1/2) times Executive’s Base Salary
and (B) one (1) times the target annual Bonus of one hundred twenty five percent
(125%) of Executive’s then current Base Salary, such cash amount to be paid to
Executive ratably monthly in arrears over the eighteen (18)-month period
immediately following such termination.  Additionally, the Company shall pay to
Executive pro rata portion of the annual Bonus applicable to the Fiscal Year in
which termination occurs based on the amount Executive would have earned for the
Fiscal year in which termination occurs if Executive’s employment had not
ceased.  Such pro-ration shall be based on the number of weeks Executive worked
during such fiscal year prior to such termination divided by fifty-two (52). 
Payment of this pro-rated Bonus amount will be made in cash at the same time
which a Bonus would have been paid to Executive for the fiscal year in which
termination occurs if Executive had not terminated employment with the Company. 
Payments otherwise receivable by Executive pursuant to this Section 5(b)(i)
shall cease immediately upon the discovery by the Company of Executive’s breach
of the covenants contained in Sections 6 or 7 hereof.

(ii) For the eighteen (18)-month period immediately following such termination,
the Company shall arrange to provide Executive and his dependents the additional
benefits specified in Section 3(c) substantially similar to those provided to
Executive and his dependents by the Company immediately prior to the date of
termination, at no greater cost to Executive or the Company than the cost to
Executive and the Company immediately prior to such date.  Benefits otherwise
receivable by Executive pursuant to this Section 5(b)(ii) shall cease
immediately upon the discovery by the Company of Executive’s breach of the
covenants contained in Sections 6 or 7 hereof.  In addition, benefits otherwise
receivable by Executive pursuant to this Section 5(b)(ii) shall be reduced to
the



7

--------------------------------------------------------------------------------

 

extent benefits of the same type are received by or made available to Executive
during the eighteen (18)-month period following Executive’s termination of
employment (and any such benefits received by or made available to Executive
shall be reported to the Company by Executive); provided, however, that the
Company shall reimburse Executive for the excess, if any, of the cost of such
benefits to Executive over such cost immediately prior to the date of
termination.

(iii) Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

(iv) If Executive’s employment with the Company terminates during the Term and
Executive is eligible for benefits under this Section 5(b), Executive shall not
be required to seek other employment or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to this Section 5, and
there shall be no reduction or offset of such payments following Executive’s
obtaining any other employment.

(v) A condition precedent to the Company’s obligations to pay the severance and
benefits in Section 5(b)(i) and (ii) shall be the Executive’s execution and
delivery within fifty-five (55) days following his termination of employment of
a timely, effective and irrevocable release of claims in favor of the Company
and its Affiliates, in the form provided by the Company within five (5) business
days after day the Notice of Termination is delivered to Executive (such
condition, the “Release Condition”).  If the Executive fails to execute and
deliver such release of claims within such fifty-five (55) day period, or if he
revokes such release as provided therein, then he shall not receive the payments
and benefits provided in Section 5(b)(i) and 5(b)(ii) or any other payment to
which he is not otherwise entitled, except as provided in this Agreement. 
Payments and benefits of amounts which do not constitute nonqualified deferred
compensation and are not subject to Section 409A (as defined below) shall
commence five (5) days after the Release Condition is satisfied and payments and
benefits which are subject to Section 409A shall commence on the sixtieth (60th)
day after termination of employment (subject to further delay, if required
pursuant to Section 9(b) below) provided that the Release Condition is
satisfied.

6. Agreement Not to Compete.

(a) Executive agrees that during the Non-Competition Period (as defined below),
he will not, directly or indirectly, in any capacity, either separately, jointly
or in association with others, as an officer, director, consultant, agent,
employee, owner, principal, partner or stockholder of any business, or in any
other capacity, provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than two percent (2%) of the outstanding securities of any
class listed on an exchange or the Nasdaq Stock Market), any competitor of the
Company (which means any person or organization that is in the business of or
makes money from designing, developing, or selling products or services similar
to those products and services developed, designed or sold by the Company);
provided, however, that Executive may provide services to or have a financial
interest in a business that competes with the Company if his employment or
financial interest is with a separately managed or operated division or
affiliate of such business that does not compete with the Company.  The
“Non-Competition Period” is period of Executive’s employment hereunder plus a
period of eighteen (18) months immediately thereafter.  In recognition,
acknowledgement and agreement that the Company’s business and operations extend
throughout North America, Latin America, the European Union, Asia and any other
worldwide location in which the Company does business, the parties agree that
the geographic scope of this covenant not



8

--------------------------------------------------------------------------------

 

to compete shall extend North America, Latin America, the European Union, Asia
and any other worldwide location in which the Company does business.

(b) Without limiting the generality of Section 6(a) above, Executive further
agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit divert, take away, or attempt to solicit, divert, or take away
or otherwise contact any of the Company’s customers with whom Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his or her employment with the Company at any time during his or her
employment, if such contact is for the general purpose of selling products that
satisfy the same general needs as any products that the Company had available
for sale to its customers during the Non-Competition Period.

(c) Executive agrees that during the Non-Competition Period, he shall not (i)
contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the six
(6) month period preceding such activity, without the Company’s written
consent.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.

(d) The Non-Competition Period shall be tolled by and automatically extended by
the length of a breach by Executive, to the extent permitted by law.  If a court
determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the parties hereto to revise the
foregoing restrictions to include the maximum restrictions allowed under the
applicable law.

(e) Executive hereby agrees not to defame or disparage the Company, its
affiliates and their respective officers, directors, members or employees. 
Executive hereby agrees to cooperate with the Company and its affiliates, upon
reasonable request, in refuting any defamatory or disparaging remarks by any
third party made in respect of the Company or its affiliates or their directors,
members, officers or employees. 

(f) For purposes of this Section 6 and Section 7 below, the “Company” refers to
the Company, the Parent, and any incorporated or unincorporated affiliates of
the Company.

7. Secret Processes and Confidential Information.

(a) Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or materials
received by Executive from the Company and any confidential information or
materials of other parties received by Executive in connection with the
performance of his duties hereunder.  For purposes of this Section 7(a),
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques and business ideas or practices.  The restriction on Executive’s use
or disclosure of the confidential information or materials shall remain in force
during Executive’s employment hereunder and until the earlier of (i) a period of
seven (7) years thereafter or (ii) such information is of general knowledge in
the industry through no fault of Executive or any agent of Executive.  Executive
also agrees to return to the Company promptly



9

--------------------------------------------------------------------------------

 

upon its request any Company information or materials in Executive’s possession
or under Executive’s control.  This Section 7(a) is not intended to preclude
Executive from being gainfully employed by another.  Rather, it is intended to
prohibit Executive from using the Company’s confidential information or
materials in any subsequent employment or employment undertaken that is not for
the benefit of the Company during the identified period.

(b) Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by
Executive during the period of Executive’s employment with the Company, either
alone or with others, which relate to or result from the actual or anticipated
business or research of the Company or which result, to any extent, from
Executive’s use of the Company’s premises or property (collectively called the
“Inventions”).  Executive acknowledges and agrees that all the Inventions shall
be the sole property of the Company, and Executive hereby assigns to the Company
all of Executive’s rights and interests in and to all of the Inventions, it
being acknowledged and agreed by Executive that all the Inventions are works
made for hire.  The Company shall be the sole owner of all domestic and foreign
rights and interests in the Inventions.  Executive agrees to assist the Company
at the Company’s expense to obtain and from time to time enforce patents and
copyrights on the Inventions.

(c) Upon the request of, and, in any event, upon termination of Executive’s
employment with the Company for any reason, Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and
Executive will not retain any such information or any reproduction or excerpt
thereof.  Nothing in this Agreement or elsewhere shall prevent Executive from
retaining his desk calendars, address book (including electronic address books
and contacts lists) and rolodex.

(d) Nothing in this Section 7 diminishes or limits any protection granted by law
to trade secrets or relieves Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

8. Notices.  All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one (1) business day after delivery to an overnight
delivery courier, or (d) on the fifth (5th) calendar day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail.  The addresses for such notices shall be as
follows:

(a) For notices and communications to the Company:

Spectrum Brands, Inc.

3001 Deming Way

Middleton, Wisconsin 53562

Facsimile: (608) 278-6363

Attention: General Counsel

(b) For notices and communications to Executive: at the address set forth in the
records of the Company, as updated at the request of Executive from time to
time.





10

--------------------------------------------------------------------------------

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

9. Section 409A.

(a) This Agreement is intended to satisfy the requirements of Section 409A of
the Code (“Section 409A”) with respect to amounts, if any, subject thereto and
shall be interpreted and construed and shall be performed by the parties
consistent with such intent.      Notwithstanding the foregoing, Executive shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of Executive in connection with
payments and benefits provided in accordance with the terms of this Agreement
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes or penalties.

(b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s separation from service or, if earlier,
Executive’s date of death; following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.

(c) Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to Executive only upon a “separation from service,” as
defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

(d) Notwithstanding anything to the contrary in Agreement, any payment
or benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for



11

--------------------------------------------------------------------------------

 

reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

10. General. 

(a) Dispute Resolution.  In the event of any dispute or claim relating to or
arising out of this Agreement, including without limitation, any claims of
breach of contract or unlawful employment discrimination (collectively
“Disputes”), such Disputes will be resolved by binding arbitration conducted by
the American Arbitration Association (“AAA”) in Madison, Wisconsin, in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes.  The parties mutually agree that the arbitrator shall have no
authority to award punitive or exemplary damages to the prevailing party.  Each
party shall pay fifty percent (50%) of the cost of the arbitration, except as
provided below.  Within twenty (20) days of the conclusion of the arbitration
hearing, the arbitrator shall prepare written findings of fact and conclusions
of law.  Any arbitration costs and expenses that are unique to arbitration or
are in excess of the costs of filing the same claim in a court of competent
jurisdiction shall be borne by the Company. 

(b) Claims under Section 6 or 7.  With respect to any controversy, claim or
dispute under Section 6 or 7 of this Agreement, the Parties each hereby
irrevocably submits to the exclusive jurisdiction of any court of the United
States located in the State of Wisconsin or in a State Court in Wisconsin.
 Except as otherwise specifically provided in this Agreement, the Parties
undertake not to commence any suit, action or proceeding based on any dispute
between them that arises out of or relates to Section 6 or 7 of Agreement in a
forum other than a forum described in this Section 10 provided, however, that
nothing herein shall preclude either Party from bringing any suit, action or
proceeding in any other court for the purposes of enforcing the provisions of
this Section 10 or enforcing any judgment obtained by the Company.  The
agreement of the Parties to the forum described in this Section 10 is
independent of the law that may be applied in any suit, action, or proceeding,
and the Parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law.  The Parties waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 10, and the
Parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court.  The
Parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 10 shall be conclusive and binding upon
the Parties and may be enforced in any other jurisdiction

(c) Waiver of Jury Trial; Service.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE
ANY RIGHT TO A JURY TRIAL.  Each of the Parties hereto agrees that this
Agreement involves at least One Hundred Thousand Dollars ($100,000) and that
this Agreement has been entered into in express reliance on Section 2708 of
Title 6 of the Delaware Code.  Each of the Parties hereto irrevocably and
unconditionally agrees (i) that service of process may be made on such Party by
mailing copies of such process to such Party at such Party’s address as
specified in Section 8 that service made pursuant to clause (i) above shall, to
the fullest extent permitted by applicable law, have the same legal force and
effect as if served upon such Party personally within the State of Delaware.



12

--------------------------------------------------------------------------------

 

(d) Governing Law.  All matters relating to the interpretation, construction,
application, validity, and enforcement of this Agreement will be governed by the
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.

(e) Amendment; Waiver.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by any party of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

(f) Successors and Assigns.  This Agreement shall be binding upon Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of
Executive are personal and may be performed only by him.  This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

(g) Entire Agreement.  This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof, including,
but not limited to Executive’s Registered Director’s Agreement with Rayovac
Europe GmbH, dated August 27, 2007 as amended October 1, 2007, provided this
provision explicitly excludes the Pension Agreement referenced in Section 3(m).

(h) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.

(i) Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation during his employment hereunder
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliates and for which Executive may qualify, except for
any severance plan, program, policy or arrangement.  Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Company or any affiliated company at or subsequent to the date of
Executive’s termination of employment with the Company shall, subject to the
terms hereof or any other agreement entered into by the Company and Executive on
or subsequent to the date hereof, be payable in accordance with such plan or
program.

(j) Mitigation.  In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement.



13

--------------------------------------------------------------------------------

 

(k) Equitable Relief.  Executive expressly agrees that breach of any provision
of Sections 6 or 7 of this Agreement would result in irreparable injuries to the
Company, that the remedy at law for any such breach will be inadequate and that
upon breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of posting bond or proving
the actual damage to the Company.  If the Company or one of its affiliates shall
institute any action or proceeding to enforce any such restrictive covenant,
Executive hereby waives the claim or defense that the Company or such affiliate
has an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law. 
The foregoing shall not prejudice the Company’s right to seek any other relief
to which it may be entitled.

(l) Severability.  Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 10(i) of this
Agreement shall be considered separate and independent from the other sections
of this Agreement and no invalidity of any one of those sections shall affect
any other section or provision of this Agreement.  However, because it is
expressly acknowledged that the pay and benefits provided under this Agreement
are provided, at least in part, as consideration for the obligations imposed
upon Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court of competent jurisdiction determine
that any of the provisions under these Sections is unlawful or unenforceable,
such that Executive need not honor those provisions, then Executive shall not
receive the pay and benefits, provided for in this Agreement following
termination, (or if he has already received severance pay or benefits, Executive
shall be required to repay such severance pay and benefits to the Company within
ten (10) calendar days of written demand by the Company) if otherwise available
to Executive, irrespective of the reason for the end of Executive’s employment. 
Except as set forth in the preceding two sentences, if any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

(m) No Construction Against Drafter.  The parties acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision. 
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.  Rather, the terms of this Agreement shall be construed
fairly as to both parties and not in favor or against either party.

(n) Cooperation.  Executive agrees to cooperate with the Company, during the
Term and for the two (2) years immediately thereafter, by being reasonably
available to testify on behalf of the Company or any Affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any Affiliate, in any such action, suit or
proceeding, by providing information and meeting and consulting at mutually
agreeable times and places with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Affiliate, as reasonably
requested; provided that such obligation to cooperate does not unreasonably
interfere with Executive’s business or personal affairs.  The Company agrees to
reimburse Executive for all reasonable expenses (including reasonable attorneys’
fees) incurred by Executive in connection with his provision of testimony or
assistance or other cooperation contemplated by this Section.

(o) Withholding.  The Company and its affiliates may withhold from any amounts
payable to Executive hereunder all federal, state, city, foreign or other taxes
that the Company may



14

--------------------------------------------------------------------------------

 

reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(p) Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(q) Representations of Executive.Executive represents, warrants and covenants
that as of the date hereof and as of the date Executive commences employment
with the Company: (i) Executive has the full right, authority and capacity to
enter into this Agreement and perform Executive’s obligations hereunder, (ii)
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of Executive’s duties and obligations to the
Company hereunder during or after the Term, and (iii) the execution and delivery
of this Agreement shall not result in any breach or violation of, or a default
under, any existing obligation, commitment or agreement to which Executive is
subject.

(r) Clawback.  The Executive acknowledges that to the extent required by
applicable law (including without limitation Section 304 of the Sarbanes Oxley
Act and Section 954 of the Dodd Frank Act) or by applicable award agreement, the
Bonus and other incentive compensation shall be subject to any required
clawback, forfeiture, recoupment or similar requirement.

[Signature page follows]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

SPECTRUM BRANDS HOLDINGS, INC.

By:  

Nathan E. Fagre

Senior Vice President, General Counsel and Secretary

SPECTRUM BRANDS, INC.

By:     

Nathan E.  Fagre

Senior Vice President, General Counsel and Secretary

EXECUTIVE:



Andreas Rouvé

 



16

--------------------------------------------------------------------------------